Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United. States, viz.: Whether defendant’s confession admitted into evidence was secured in violation of Ms rights under the Sixth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held that there was no denial of any constitutional right of defendant. [See 21 N Y 2d 271.]